FILED
                                                                 Apr 11 2017, 11:18 am

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Corey L. Scott                                            Curtis T. Hill, Jr.
      Indianapolis, Indiana                                     Attorney General of Indiana

                                                                Christina D. Pace
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      C.J.,                                                     April 11, 2017
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                49A02-1605-JV-1032
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Marilyn A.
      Appellee-Petitioner.                                      Moores, Judge

                                                                The Honorable Gary Chavers,
                                                                Magistrate
                                                                Trial Court Cause No.
                                                                49D09-1409-JD-2319



      Najam, Judge.


                                        Statement of the Case
[1]   C.J. appeals from the juvenile court’s order modifying a dispositional decree

      following his adjudication as a delinquent child for battery, as a Class A
      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017               Page 1 of 10
      misdemeanor when committed by an adult. C.J. presents a single issue for our

      review, namely, whether the juvenile court abused its discretion when it placed

      him with the Department of Correction (“DOC”). However, because C.J. has

      been released from the DOC since he initiated this appeal, we dismiss the

      appeal as moot.


                                  Facts and Procedural History
[2]   On September 18, 2014, then fourteen-year-old C.J. and three of his friends

      battered A.A. outside the entrance of a Family Dollar store in Indianapolis.

      Indianapolis Metropolitan Police Department officers arrested C.J., and, on

      October 9, after C.J. admitted the allegations in the State’s delinquency

      petition, the juvenile court adjudicated him a delinquent for committing battery,

      as a Class A misdemeanor when committed by an adult (“JD-2319”). At the

      dispositional hearing on November 6, the juvenile court placed C.J. on

      probation.


[3]   In the meantime, on October 22, the State filed a delinquency petition against

      C.J. alleging that he committed what would be armed robbery, as a Level 3

      felony if committed by an adult; battery, as a Level 5 felony if committed by an

      adult; criminal recklessness, as a Level 6 felony if committed by an adult;

      dangerous possession of a firearm, a Class A misdemeanor if committed by an

      adult; carrying a handgun without a license, as a Class A misdemeanor if

      committed by an adult; and resisting law enforcement, as a Class A

      misdemeanor if committed by an adult. On November 6, C.J. admitted to

      having committed what would be armed robbery, as a Level 3 felony if
      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 2 of 10
      committed by an adult, and dangerous possession of a firearm, a Class A

      misdemeanor if committed by an adult. The State dismissed the other charges.

      The juvenile court entered true findings and placed C.J. on probation with

      suspended commitment to the DOC (“JD-2566”). The court also ordered C.J.

      to participate in the “Cross System Care Coordination program” and placed

      him at Transitions Academy. Appellant’s App. Vol. III at 94.


[4]   After spending five months at Transitions Academy, shortly after his release

      C.J. was arrested for an incident that “involved a gun[.]” Tr. at 37. The State

      filed a delinquency petition, but it ultimately dismissed the charges stemming

      from that incident.


[5]   Following two failed drug screens, the State filed its fourth petition to modify

      disposition requesting that the juvenile court place C.J. in the DOC. Following

      a hearing on that petition, on April 14, 2016, the juvenile court issued its

      dispositional order stating in relevant part as follows:

              IV. ORDERS.

              A.     Respondent is awarded to the Guardianship of the Indiana
              Department of Correction for housing in any correctional facility
              for children until the age of 21, unless sooner released by the
              Department of Correction. The respondent is detained pending
              transfer. The Court recommends the respondent be committed
              for a period of 12 months. The Court recommends the
              respondent complete drug/alcohol counseling, complete [a]
              counseling program and complete a Vocational and/or GED
              program.

                                                      ***

      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 3 of 10
        C.      This disposition is consistent with the safety and best
        interest of the child and is the least restrictive and most
        appropriate setting available close to the parent(s)’ home, least
        interferes with the family’s autonomy, is least disruptive of family
        life, imposes the least restraint on the freedom of the child and
        the child’s parent, guardian or custodian; and provides a
        reasonable opportunity for participation by the child’s parent,
        guardian or custodian.

        V. REASONABLE EFFORTS. Title IV-E and Statutory (IC
        31-34-5-2) Findings:

        The Court finds that it is in the best interests of the child to be
        removed from the home environment and remaining in the home
        would be contrary to the welfare of the child because:

        •        of the allegations admitted
        •        the allegations listed in the petition
        •        the nature of the probable cause affidavit
        •        the child has received numerous services with this court
        •        Respondent is on a suspended commitment to the
                 Department of Correction for Armed Robbery, Dangerous
                 Possession of a Handgun[,] and Battery.

        Respondent was in placement at Transitions from December
        2014 until June 2015. Since being released from Transitions
        respondent has had four separate petitions to modify filed of
        which two were found true. Respondent has had numerous
        community[-]based services with Cross System Care.

        Respondent has had positive drug screens including a December
        2015 positive test for cocaine.

        Dr. Danielle Nance conducted an updated psychological
        evaluation on [C.J.] on March 7th[,] 2016. Dr. Nance concluded
        that [C.J.] has a diagnostic impression of conduct disorder,
        substance abuse, and anxiety disorder. Dr. Nance noted that

Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 4 of 10
               [C.J.]’s “behaviors are concerning” and he “continues to present
               with a propensity to act in antisocial ways.” Dr. Nance added
               that [C.J.] is “impulsive[/]aggressive and shows a disregard for
               his own and others[’] safety.” Dr. Nance recommended
               residential treatment.

               The respondent scored as a high risk on his most recent IYAS
               tools.

               The Court finds that reasonable efforts were made by Marion
               County Probation Department to prevent or eliminate the need
               for removal of the child. The statements of reasonable efforts as
               set forth in the pleadings, reports, and documents of Marion
               County Probation Department and/or all other service providers
               filed herein are incorporated by reference.

               The Court finds responsibility for the placement and care of the
               child is ordered or continues to be ordered to the Department of
               Correction.


      Appellant’s App. at 23-26. On April 18, C.J. filed an emergency motion to stay

      commitment to the DOC and for reconsideration of the dispositional order,

      which the juvenile court denied. This appeal ensued.1


[6]   C.J. was released from the DOC in October 2016. On February 22, 2017, we

      issued an Order to Show Cause why this appeal should not be dismissed as

      moot. In his verified response, C.J. alleged that, due to possible negative




      1
         We note that the parties include cause numbers for both JD-2319 and JD-2566 in the captions for their
      briefs on appeal. The juvenile court’s order from which C.J. appeals, however, lists only the cause number
      for JD-2319. We also note that, while C.J. filed his notice of appeal on May 10, 2016, due to delays in the
      trial court and various defects, the case was not fully briefed until February 16, 2017.

      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017                        Page 5 of 10
      collateral consequences he would face as a result of the DOC placement, his

      appeal was not moot.


                                      Discussion and Decision
[7]   C.J. contends that the juvenile court abused its discretion when it awarded

      wardship over him to the DOC. But we do not reach the merits of C.J.’s appeal

      because the issue is moot. “Mootness arises when the primary issue within the

      case ‘has been ended or settled, or in some manner disposed of, so as to render

      it unnecessary to decide the question involved.’” S.C. v. S.B. (In re M.B.), 51

      N.E.3d 230, 233 (Ind. 2016) (quoting In re Lawrance, 579 N.E.2d 32, 37 (Ind.

      1991)). In other words, “[w]hen a court is unable to render effective relief to a

      party, the case is deemed moot and usually dismissed.” J.M. v. Ne. Ctr., Inc. (In

      re J.M.), 62 N.E.3d 1208, 1210 (Ind. Ct. App. 2016). Here, because the DOC

      released C.J. in October 2016, we cannot render effective relief to C.J., and the

      appeal is moot. Id. Indeed, in the context of sentencing an adult after a

      conviction, our supreme court has stated that, “[o]nce ‘sentence has been

      served, the issue of the validity of the sentence is rendered moot.’” Lee v. State,

      816 N.E.2d 35, 40 n.2 (Ind. 2004) (quoting Irwin v. State, 744 N.E.2d 565, 568

      (Ind. Ct. App. 2001)).


[8]   Still, “Indiana courts have long recognized that a case may be decided on its

      merits under an exception to the general rule when the case involves questions

      of ‘great public interest.’” In re Lawrance, 579 N.E.2d at 37. Cases found to fall

      within the public interest exception typically contain issues likely to recur. Id.


      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 6 of 10
      For instance, in In re Lawrance, the issue presented on appeal was “whether the

      parents of a patient in a persistent vegetative state may authorize the

      withdrawal of artificially provided nutrition and hydration from their never-

      competent daughter.” Id. at 34. Our supreme court addressed the merits of the

      appeal because, “irrespective of the death of the patient in this litigation, many

      Indiana citizens, health care professionals, and health care institutions expect to

      face the same legal questions in the future.” Id. at 37. In addition, this court

      has consistently held that the “question of how persons subject to involuntary

      commitment are treated by our trial courts is one of great importance to

      society.” In re J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002). Accordingly, we

      routinely consider the merits of appeals brought by persons alleging insufficient

      evidence to support involuntary commitments. See, e.g., In re J.M., 62 N.E.3d at

      1208.


[9]   Here, we cannot say that the issue of C.J.’s placement with the DOC involves a

      question of great public interest.2 Indeed, in response to this court’s order to




      2
         We note that this court has addressed the merits of juveniles’ appeals of short-term detention orders while
      citing the “great public interest” exception to the mootness doctrine. See, e.g., W.R.S. v. State, 759 N.E.2d
      1121, 1123 (Ind. Ct. App. 2001); B.L. v. State, 688 N.E.2d 1311, 1312 n.1 (Ind. Ct. App. 1997). However, in
      each of those cases, the ultimate reason given for addressing the otherwise-moot appeal was “because the
      issues [were] likely [to] arise again but w[ould] evade appellate review[.]” See, e.g., W.R.S., 759 N.E.2d at
      1123 (citing A.D., 736 N.E.2d at 1276, and B.L., 688 N.E.2d at 1312 n.1). Our supreme court has rejected
      this court’s reliance on the “likely to evade review” element in deciding whether to resolve a moot case on
      the merits under the great public interest exception. In re Lawrance, 579 N.E.2d at 37 n.2. Moreover, the
      issues raised in W.R.S. and B.L. involved alleged statutory violations, or issues that were likely to recur if not
      resolved by an appellate court. In contrast, here, C.J. alleges that the juvenile court abused its discretion
      when it placed him with DOC. There is already Indiana case law providing guidance on this issue, and we
      need not apply the great public interest exception to the mootness doctrine here. See, e.g., D.P. v. State, 783
      N.E.2d 767 (Ind. Ct. App. 2003); E.H. v. State, 764 N.E.2d 681 (Ind. Ct. App. 2002), trans. denied.

      Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017                             Page 7 of 10
       show cause why this appeal should not be dismissed as moot, C.J. made no

       contention that this appeal concerns a question of great public interest. Rather,

       C.J. asserted that we should exercise our discretion to hear the appeal only

       because “‘leaving the judgment undisturbed might lead to negative collateral

       consequences.’” Appellant’s Response to Show Cause Order at 2 (quoting

       Roark v. Roark, 551 N.E.2d 865, 867 (Ind. Ct. App. 1990)) (emphasis added). In

       other words, C.J. argues that his appeal is not moot.


[10]   In support of that contention, C.J. maintains that “[a]warding wardship of a

       juvenile to the DOC has several collateral consequences.” Id. In particular,

       C.J. asserts that the DOC placement: would give “an inaccurate impression to

       a potential future juvenile judge” and “invites the State to argue at any future

       dispositional hearings that only DOC placement would be appropriate”; could

       be used as an aggravating factor in a future delinquency case; could be

       considered as a factor in determining whether C.J. is “beyond rehabilitation

       under the juvenile justice system” in order to waive him into adult court in the

       event of a future delinquency proceeding; and could be considered as an

       aggravating factor if C.J. finds himself charged with a crime as an adult in the

       future. Id. at 3-4.


[11]   In J.B. v. Indiana Department of Child Services (In re S.D.), 2 N.E.3d 1283 (Ind.

       2014), our supreme court addressed the merits of a mother’s appeal of a CHINS

       determination despite the fact that the child had since been returned to the

       mother’s custody and the CHINS case closed. The court held that the appeal

       was not moot because of the negative collateral consequences to mother as a

       Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 8 of 10
       result of a prior CHINS determination, namely, the statutory grounds for

       “relax[ing]” the State’s burden for terminating parental rights; “adverse job

       consequences[,] . . . such as precluding Mother from employment with any

       DCS contractor”; and disqualification from becoming a foster parent. Id. at

       1290. The court supported each of the listed consequences with citations to

       Indiana Code Section 31-35-2-4 and DCS websites.


[12]   In contrast to the concrete and supported examples of collateral consequences

       listed in J.B., C.J.’s alleged collateral consequences are either not supported by

       the law or are speculative. First, C.J. cannot show that his commitment to

       DOC makes a future commitment more likely because this court has explicitly

       rejected a juvenile court’s reliance on a “presumption of recommitment” under

       such a circumstance. See E.L. v. State, 783 N.E.2d 360, 365 (Ind. Ct. App. 2003)

       (rejecting “as counter to the court’s duty” the alleged “unwritten policy adhered

       to in the Marion County Juvenile Court, in which juvenile offenders who have

       previously been committed to the Department of Correction are recommitted

       upon a subsequent offense”). Second, C.J. can only speculate that a prior DOC

       placement “could be used” as an aggravating factor in a future juvenile

       adjudication. Appellant’s Response to Show Cause Order at 3. C.J. does not

       explain how, in the event of a future juvenile adjudication, the fact of a prior

       DOC placement would be a substantial aggravating factor when compared to

       other existing aggravators, such as probation violations and prior true findings.


[13]   Third, with respect to possible waiver into adult court, if such a circumstance

       were to someday come to pass, it would be the result of C.J. having at some

       Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 9 of 10
       future time committed what would be a felony if committed by an adult. C.J.’s

       assertions regarding the potential impact of a prior DOC commitment in the

       sentencing of such a case is thus speculation. Finally, in the event of a future

       conviction as an adult, C.J. does not explain how a prior juvenile commitment

       to DOC would necessarily or even likely be considered a significant aggravator

       apart from other failed placements, past violations of probation, criminal

       history, and the underlying juvenile adjudication or criminal conviction on

       which he would be sentenced. In sum, we are not persuaded that the collateral

       consequences alleged by C.J. justify our review of the merits of his appeal.


[14]   C.J. has been released from the DOC, and, were we to review the merits of this

       appeal, we would be unable to grant C.J. the relief he requests if we agreed with

       his arguments. As such, his appeal is moot, and C.J. does not allege that this

       appeal presents a question of great public interest to justify consideration of the

       merits of his appeal. We reject C.J.’s contentions that his appeal is not moot in

       light of possible negative collateral consequences. We dismiss his appeal as

       moot.


[15]   Dismissed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1605-JV-1032 | April 11, 2017   Page 10 of 10